Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00079-CV

   The BLANCO NATIONAL BANK, Its Successors, Assigns, and Predecessors in Interest,
                                Appellant

                                               v.

                                  Michael R. GONZALEZ,
                                          Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-09327
                        Honorable Antonia Arteaga, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and judgment is RENDERED that Michael R. Gonzalez take nothing from The
Blanco National Bank, Its Successors, Assigns, and Predecessors in Interest. It is ORDERED
that The Blanco National Bank, Its Successors, Assigns, and Predecessors in Interest recover its
costs of this appeal from appellee Michael R. Gonzalez.

       SIGNED April 24, 2013.


                                                _____________________________
                                                Catherine Stone, Chief Justice